Exhibit 10.2

AMENDMENT TO

EXECUTIVE RETIREMENT SUPPLEMENT AGREEMENT

THIS AMENDMENT is made and entered into as of the date set forth below by and
between Energen Corporation, an Alabama corporation (the “Company”), and the
Executive identified below (the “Executive”):

Date: December 31, 2014

 

 

Executive:

 

 

W I T N E S S E T H

WHEREAS, the Company and Executive have previously entered into an Executive
Retirement Supplement Agreement dated                     , (the “Agreement”) to
provide Executive with supplemental retirement income; and

WHEREAS, the Company and Executive have subsequently entered into amendments
modifying the Agreement; and

WHEREAS, the Company has retained the right in Section 3.1 of the Agreement to
terminate the Agreement; and

WHEREAS, the Company has determined to terminate the Agreement, as amended,
effective December 31, 2014; and

WHEREAS, in connection with the termination of the Agreement, the Company and
Executive wish to amend the Agreement as set forth herein;

NOW, THEREFORE, pursuant to Section 3.3 of the Agreement, the Company and the
Executive do hereby agree to amend the Agreement as follows:

FIRST: The Agreement is hereby terminated, and the accrual of benefits under the
Agreement shall cease, effective December 31, 2014 (the “Termination Date”).

SECOND: Except as otherwise provided in this Amendment, Executive’s Supplemental
Retirement Benefit shall be distributed to Executive as soon as administratively
practicable following the Termination Date.

THIRD: With respect to that portion of Executive’s Supplemental Retirement
Benefit that is subject to Section 409A of the Internal Revenue Code and the
Treasury Regulations promulgated thereunder, the following provisions shall
apply:

 

  I.

No payments in liquidation of the Agreement shall be made within 12 months of
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Agreement, other than payments that would be payable under the
terms of the Agreement if the action to terminate and liquidate the Agreement
had not occurred; and

 

1



--------------------------------------------------------------------------------

  II.

All such payments shall be made within 24 months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Agreement.

IN WITNESS WHEREOF, the Company has cause this Amendment to be executed by its
duly authorized officer and the Executive has hereunto set his hand this     day
of             , 2014, effective the date first set forth above.

 

  ENERGEN CORPORATION

By:

 

 

Its:

 

 

  EXECUTIVE  

 

 

2